DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art does not teach or fairly suggest generate a link measurement report frame comprising a value indicative of the TPC action for each transmit chain, a directional multi-gigabit (DMG) Link Margin element that comprises at least in part a rate adaptation control field, and wherein the rate adaptation control field comprises first bits that indicate a number of chains, second bits that indicate a number of space-times streams, one or more third bits indicating physical layer protocol data unit (PPDU) information, and one or more fourth bits indicating low-density parity-check (LDPC) information; and identify an acknowledgement frame comprising a DMG link adaptation acknowledgment element received from the first station device, wherein the acknowledgment frame comprises an activity field, as specified in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Chen et al (US 2020/0359461 A1), same assignee, discloses management frames for rate adaptation by EDMG.
Trainin et al (US 2019/0373537 A1), same assignee, discloses scanning in DMG network.
Chen et al (US 2019/0297518 A1), same assignee, discloses wireless link measurement report in DMG.
Trainin et al (US 2014/0029453 A1) discloses link measurement of a wireless link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472